      Case 2:19-cv-01075-GBW-CG Document 34 Filed 07/29/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DAIVD BELKNAP,

              Plaintiff,

v.                                                            No. CV 19-1075 GBW/CG

CITY OF ALAMOGORDO, et al.,

              Defendants.

                               ORDER SETTING TELEPHONIC
                           AND ZOOM SETTLEMENT CONFERENCE

      To facilitate a final disposition of this case, a mandatory settlement conference

will be conducted in accordance with Federal Rule of Civil Procedure 16(a)(5). Due to

the ongoing uncertainty created by the Covid-19 pandemic, and the likelihood that the

need for social distancing will continue through the date of the scheduled settlement

conference in this case, the Court will hold the upcoming settlement conference via

Zoom and telephone. The settlement conference will be held via Zoom and telephone

on Thursday, September 22, 2020, at 9:00 a.m.

      IT IS HEREBY ORDERED that all attorneys and parties involved in the

settlement conference must treat as confidential the information discussed, positions

taken, and offers made by other participants in preparation for and during the

conference.

      IT IS FURTHER ORDERED that:

      1. By August 10, 2020, at 12:00 p.m., Defendants’ counsel shall serve on
         Plaintiff a concise letter that sets forth a response to the settlement demand.

      2. By August 10, 2020, at 12:00 p.m., Defendants’ counsel shall provide to the
         Court:
      Case 2:19-cv-01075-GBW-CG Document 34 Filed 07/29/20 Page 2 of 2



             a. A copy of the letter that was sent to Plaintiff;

             b. A confidential, concise letter containing an analysis of the strengths
                and weaknesses of its case;

             c. Any video or audio recordings of the incident upon which this action is
                based; and

             d. The email addresses and phone numbers for all Defendants in the
                settlement conference. This contact information will be used to
                send the invitation to attend the settlement conference via Zoom.

          These materials may be submitted to the Court by email at
          garzaschambers@nmd.uscourts.gov.

      3. The letter typically should be five (5) pages or fewer, and Plaintiff will ensure
         that he reads the opposing party’s letter before the settlement conference.

      4. The Court will send Defendants a personal invitation to the Zoom meeting
         once it receives settlement materials from defense counsel. Plaintiff may call
         into the settlement conference by calling Judge Garza’s AT&T line at
         (877) 810-9415, following the prompts, and entering access code 7467959 to
         be connected to the proceedings.

      A party must show good cause to vacate or reschedule the settlement

conference. Any such request must provide the Court with sufficient notice to ensure

that other matters may be scheduled in the time allotted for the settlement conference.

      IT IS SO ORDERED.



                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                             2
